Citation Nr: 1823402	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected stomach condition associated with prostatitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1977 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for stomach condition and assigned a 10 percent disability rating.

The Veteran testified at a Travel Board Hearing in February 2018 and transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim.

During the hearing the Veteran reported experiencing indigestion, regurgitation, and shoulder pain.  See hearing transcript at 4. The most recent VA examination of record was from March 2010 and review of the report shows that the Veteran did not report such symptoms at that time. Combined with the length of time that passed since the examination, the Veteran reporting new symptoms during the hearing is sufficient to trigger the duty to conduct contemporaneous examination to ascertain the current severity of his condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  For this reason, a contemporaneous examination is necessary before the Board can adjudicate the claim. 


Accordingly, the case is REMANDED for the following action:

1. Update VA medical records.

2. After completion of directive #1, schedule the Veteran for a VA examination to determine the current severity of his stomach condition. The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms. It is imperative that the record be made available to the examiner for review in connection with the examination. Any medically indicated tests should be accomplished. All findings should be described in detail. 

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




